Title: From Thomas Jefferson to Thomas Worthington, 3 January 1806
From: Jefferson, Thomas
To: Worthington, Thomas


                        
                            Friday Jan. 3. 06.
                        
                        Th: Jefferson presents his friendly salutations to Colo. Worthington & will take it as a great proof of his kindness if he will call on him as he passes any time to-day or tomorrow. 
                        
                            
                        
                    